Citation Nr: 1809988	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  04-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome and degenerative arthritis of the lumbosacral spine (previously L4-L5 chronic back syndrome) prior to April 2, 2015.

2.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome and degenerative arthritis of the lumbosacral spine (previously L4-L5 chronic back syndrome) after April 2, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) prior to March 22, 2017.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) after March 22, 2017.

5.  Entitlement to service connection for a disability described as "nerve spasms," to include as secondary to service-connected neck and low back disabilities or to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 2001, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2017); service personnel records (noting service in "AMEA Saudi Arabia" from September 1990 to August 1994).

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

These matters have been previously remanded by the Board in September 2007, January 2011, December 2015, and August 2016.  

The Board notes that, during the very lengthy time while the claims were on appeal, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, Diagnostic Code 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003); 69 Fed. Reg. 32, 449 (June 10, 2004) (containing a correction to Notes (1) and (2)).  The Board will hereafter designate the regulations in effect prior to the respective changes as the "pre-amended" regulations and the subsequent regulations as the "amended" regulations.

The Board notes that in a June 2017 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy, increased the evaluation of the cervical spine disability from 10 percent to 20 percent disabling, effective March 22, 2017, and increased the evaluation of the lumbosacral disability form 10 percent to 20 percent disabling, effective April 2, 2015.  The Veteran did not file a notice of disagreement (NOD) for the June 2017 rating decision, and has not otherwise indicated disagreement with the rating assigned for the grant of service connection for bilateral lower extremity radiculopathy.  Therefore, the only issues on appeal are the ones listed on the title page, although pursuant to the applicable pre-amended and amended rating criteria for spine disabilities, the Board may appropriately consider neurological manifestations of the Veteran's spine disabilities when adjudicating whether an increased rating is warranted under the pre-amended regulations during the appeal period (as opposed to having separate ratings assigned for range of motion of the spine and neurological spine manifestations under the amended regulations).  

The issues of (1) entitlement to an initial disability rating in excess of 60 percent for intervertebral disc syndrome and degenerative arthritis of the lumbosacral spine (previously L4-L5 chronic back syndrome); (2) entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) prior to March 22, 2017; (3) entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) after March 22, 2017; and (4) service connection for a disability described as "nerve spasms" addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence obtained thus far indicates that, throughout the rating period on appeal, the Veteran's lumbar spine disability has at least been manifested by symptoms more nearly approximating pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological finding appropriate to site of diseased disc and having little intermittent relief; entitlement to a disability rating in excess of a 60 percent for this disability is deferred pending completion of additional development directed in the Remand portion of this decision. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a single, more favorable 60 percent disability rating for a lumbar spine disability encompassing neurological symptoms under the pre-amended regulations have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (as in effect prior to September 23, 2002).  [The issue of whether the Veteran is entitled to an initial disability rating in excess of a 60 percent rating for his lumbar spine disorder remains in appellate status and will be addressed in the Remand portion of this decision.]


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

In this case, the Veteran's lumbar spine disability was initially rated as 10 percent disabling under the pre-amended Diagnostic Code 5295 for "mild symptoms associated with intervertebral disc syndrome."  See November 2002 rating decision.  Even though new regulations had come out effective September 2002, the RO stated that "[c]onsideration has also been given to evaluating your IDS (intervertebral disc syndrome) on the basis of its separate orthopedic and neurological manifestations under the evaluation criteria in effect as of September 23, 2002, but it is to your advantage to have the condition evaluated under the 'old' criteria."  Id. (emphasis added).

Because the Veteran timely disagreed with this rating decision, and this appeal has been pending until the present time, the Veteran is still eligible to have his initial lumbar spine disability rated under the old, pre-amended regulations if that is most favorable for him.  According to the pre-amended regulations, a higher rating of 20 percent under Diagnostic Code 5293 is warranted for "moderate" intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a (2002).  A 40 percent rating is warranted for "severe" intervertebral disc syndrome manifested by "recurring attacks, with intermittent relief."  A maximum rating of 60 rating for the spine is warranted for "pronounced" intervertebral disc syndrome "with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief."  

The Board has carefully reviewed the evidence of record and determines that it sufficiently demonstrates the existence of intervertebral disc syndrome with associated neurological symptoms that would warrant the assignment of a single, 60 percent rating under the pre-amended version of Diagnostic Code 5295.  

Notably, at this juncture, there is sufficient evidence to suggest that his lumbar spine symptoms more nearly approximated "pronounced" disc disease throughout the appeal period and consisted of symptoms consistent with painful sciatic neuropathy, accompanied by "other neurological findings appropriate to site of diseased disc" and subject to "little intermittent relief."  As an initial matter, the Board notes that throughout his service, he sought treatment regularly for his back and complaints of radiating pain, tingling, numbness, and weakness.  See, e.g. February 2002 service treatment reports.  The medical providers identified radiculopathy and sciatica on several occasions.  See e.g., February 1999 service treatment records (noting radicular symptoms); two separate February 2002 service treatment records (diagnosing chronic lumbar pain with sciatica secondary to herniated nuclear pulpous and also noting bilateral radicular symptoms).  Significantly, these findings were corroborated by objective findings noted in a March 2000 service treatment report, which stated that MRI revealed impingement of the bilateral nerve roots and referred the Veteran to anesthesiology for consideration of epidural steroids.  According to a June 2000 service treatment records, a repeat MRI of May 2000 revealed no changes with the L4-5 disc protrusion, and was noted that there was sharp pain, tinging in S1 dermatomal distribution, right greater than left, but alternating.  As a result, Medical Evaluation Board (MEB) proceedings were initiated.  Because the initial rating period in this appeal begins on the day following the Veteran's separation from service, the Board finds that these service treatment records provide insight into the nature and severity of his lumbar spine disorder after separation.  See also 38 C.F.R. § 4.1 (2017) ("[i]t is . . . essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")

Moreover, post service treatment records support a finding that his symptoms continued persistently after discharge.  For instance, the June 2002 VA examination report noted that once "every 1-2 months he has severe back pain attacks over days" and that his "[c]omplaints are steady since late 90."  Neurologically, it was noted that the Veteran "has recurrent segmental sensory disturbances following the distal dermatomes L5 and/or S1 on the left," and radiologic findings revealed "disc protrusion L4-5 with mass effect on thecal sac and probable impingement on L5 and S1 left nerve roots."  June 2002 VA examination.  Significantly, the examiner concluded that "he has defined orthopedic problems going along with recurrent muscle spasm involving [] back and lumbar radiculopathy with recurrent neurogen[ic] pain radiation into the legs."  A private MRI of the back in May 2004 revealed a "[s]light increase in size of the medial NPP of lumbar vertebral body 5/S1 which is now tangent to both SI roots," and subsequent VA examination of the lumbar spine in April 2010 revealed the following history descripting of continuing disc disease symptoms:

There have been few or no basic changes to this condition since [service], except that the physical stresses of active military service are no longer present, but there is exacerbation of pain when undergoing any increased physical stresses, such as playing with his children or doing extended driving or walking.  These incidents occur about once or twice a month.  The Veteran avoids the triggering of such painful episodes through a stress reduction process.  The condition regresses within from 7 to 10 days without the taking of medications or physiotherapy.

The April 2015 VA examination revealed complaints of worsening pain and 2015 treatment records from the Veteran's private chiropractor consistently note the Veteran's reports of ongoing pain "for years."  See e.g. March 2015 private treatment report.  The most recent March 2017 examination identified involvement of L4/L5/S1/S2/S3 nerve root (sciatic nerve) and indicated flare-ups occurring "every 2 or 3 weeks, [r]ange of motion is diminished, cannot get up from sitting, worse when he is carrying things more than 5 Kg" and functional "[p]roblems bending down, tying his shoes, problems with lifting anything," even though there was not noted to have been any reports of incapacitating episodes of acute intervertebral disc syndrome requiring bed rest as prescribed by a physician.   

The above evidence suggests disc disease comparable with a "pronounced" disability with symptoms compatible with sciatic neuropathy manifested characteristic pain and other demonstrable neurological findings appropriate to the site of the diseased disc.  Moreover, given the consistent reports and objective findings of ongoing problems involving his back and legs dating back to service, it appears that the Veteran gets little intermittent relief from his service-connected back disability.  As such, the Board grants a higher, 60 percent rating for his lumbar spine disability under the more favorable pre-amended regulations (as opposed to the staged ratings of 10 and 20 percent that were previously established for his lumbar spine in combination with separately-rated bilateral lower extremity radiculopathy at 10 percent each from March 28, 2015).  To this extent, the appeal is granted.  

However, inasmuch as additional development regarding the Veteran's neurological complaints still needs to be accomplished by the RO-which may, in turn, impact how the Veteran's orthopedic and neurological disabilities of the spine are ultimately considered, and potentially separately rated, for higher and/or separate ratings under either the pre-amended or  amended regulations-the issue of whether the Veteran is entitled to an initial disability rating in excess of 60 percent rating for his lumbar spine disorder remains in appellate status and will be addressed in the Remand portion of this decision.


ORDER

The assignment of an initial 60 percent rating under the pre-amended rating criteria for the Veteran's lumbar spine disability throughout the entire appeal period is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, for the issues remaining in appellate status-(1) entitlement to an initial disability rating in excess of 60 percent for intervertebral disc syndrome and degenerative arthritis of the lumbosacral spine (previously L4-L5 chronic back syndrome); (2) entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) prior to March 22, 2017; (3) entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) after March 22, 2017; and (4) service connection for a disability described as "nerve spasms"-yet another remand in this case is necessary because compliance is needed with the directives outlined in the Board's previous August 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

First, the August 2016 Remand requested that the AOJ "[o]btain and associate with the claims folder any relevant VA treatment records dated since April 2015."  This is important because VA treatment records that had been obtained up until that point reflected that the Veteran may have been afforded a post-VA examination EMG in April 2015 as directed by the March 2015 VA examiner.  See March 2015 peripheral nerves condition VA examination report ("Since the prior electrophysiologic tests were ambiguous, it would be advisable to repeat them to properly adjudicate the Vet[eran']s claim.  An opinion is deferred till this is done."); March 2015 VA opinion (noting "the opinion is deferred till after the EMG"); April 22, 2015 VA treatment report (entitled "SCAN-NEUROLOGY EMG" and directing to "[p]lease refer to attached scanned document. This can be accessed in CPRS by selecting VistA Imaging Display from the Tools menu option on the gray toolbar at the top of the screen.")  However, even though it appears an April 2015 EMG was indeed conducted, this report (or a summary of the findings from this report) remains outstanding and there is no indication that VA made any attempts to any VA treatment records that may exist since April 2015 and prior to the Veteran's subsequent move to Germany.  Because the outstanding records may be potentially relevant to both his increased rating claims and his service-connection claim for "nerve spasms," a remand is necessary so that all outstanding and relevant VA treatment records can be obtained.

Moreover, the August 2016 Remand requested that the Veteran should undergo a new VA examination regarding his nerve complaints, directing the AOJ to "[c]omplete a peripheral nerves disability benefits questionnaire and perform electrophysiologic testing as advised by the physician who completed the March 2015 VA peripheral nerve conditions examination," after which the examiner was asked to provide an opinion as to whether the Veteran has cervical or lumbar radiculopathy and "[i]f any nerve symptoms have not been determined to be associated with a known clinical diagnosis related to the Veteran's cervical or lumbar spine, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such condition is related to the Veteran's military service or that such condition is a medically unexplained multisymptom illness."  Unfortunately, the subsequently conducted March 2017 nerve VA examination stated that no EMG studies were performed, even though the March 2017 VA examiner opined that "electro-phsyiologic testing is indicated at this time," citing the fact that clinical signs of nerve root damage to the right leg were present.  Thus, having not adequately performed the electro-physiologic testing requested by both the Board in its remand, the examination does not comply with the August 2016 directive.  Furthermore, inasmuch as the March 2017 VA examiner also noted that electro-physiologic testing was indicated due to clinical signs of nerve root damage, the March 2017 VA examination is insufficient to adequately assess the neurological aspect of Veteran's spine disabilities and/or any other unassociated neurological complaints that the Board may need to consider when evaluating his service-connected claim for "nerve spasms" resulting from a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records pertaining to appellate issues dated from April 2015 to the present, to specifically include a copy of the April 2015 EMG results, which are noted to be available "in CPRS by selecting VistA Imaging Display."  See April 14, 2015 VA treatment report.  If the results of any EMG conducted in April 2014 are unavailable or cannot be obtained through accessing Vista Imaging, the claims file should be clearly documented to that effect.

2.  The Veteran must be afforded a new neurological VA examination that complies with the Board's August 2016 remand.   All pertinent evidence located in the electronic claims file must be made available to and reviewed by the examiner.  

a. Perform electro-physiologic testing/EMG as advised by the physicians who completed the March 2015 and March 2017 VA peripheral nerve conditions examinations; 

b. After the appropriate testing is completed, the examiner is requested to provide an opinion to what extent the Veteran has lumbar and/or cervical radiculopathy.  In doing so, the Board would like to direct the examiner's attention to the Veteran's November 2000 Medical Board Evaluation, which diagnoses "Right C4-5 radiculopathy responding to conservative treatment," and a service treatment record from 2000, possibly September, which noted objective findings of "C-spine film Mar[ch 20]00 --> DJD C4-5 [with] post protrusion in foramen" and assessed "radiculopathy."

c. Finally, as also directed by the Board's August 2016 remand, "[i]f any nerve symptoms have not been determined to be associated with a known clinical diagnosis related to the Veteran's cervical or lumbar spine, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such condition is related to the Veteran's military service or that such condition is a medically unexplained multisymptom illness (MUCMI)?

MUCMI means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Examples of MUCMIs are chronic fatigue syndrome, fibromyalgia and gastrointestinal disorders such as irritable bowel syndrome.  So, in forming the opinion, are any nerve symptoms that have not been associated with the Veteran's spinal disabilities more like diabetes and multiple sclerosis, or chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome?"

3.  Thereafter, readjudicate the issues of (1) entitlement to an initial disability rating in excess of 60 percent for intervertebral disc syndrome and degenerative arthritis of the lumbosacral spine (previously L4-L5 chronic back syndrome); (2) entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) prior to March 22, 2017; (3) entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine (previously C4-C5 chronic neck pain syndrome) after March 22, 2017; and (4) service connection for a disability described as "nerve spasms."  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


